DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 directed to an invention non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.
Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner was unable to find prior art teaching, inter alia, a method comprising causing a robotic device to  traverse a path; estimating a distance between the robotic device and a physical feature of the environment; determining a duration of adjustment to adjust hydraulic pressure based on the estimated distance; and causing a hydraulic drive system to adjust pressure  such that the hydraulic pressure is adjusted to a predicted pressure at approximately the same time the robotic device encounters the physical feature.
▪ Goulding (US 2011/0231050): provides for a robotic device with a control algorithm that produces temporal-based foot trajectory planning action commands, but does not specifically provide for adjustment of hydraulic pressure or determining a duration of adjustment to adjust hydraulic pressure.
▪ Potter (US 2012/0291873): teaches a robotic device with hydraulic actuators driven by adjusting the pressure; however, the reference does no specifically provide for determining a duration of adjustment to adjust the  hydraulic pressure or adjusting to a predicted pressure at approximately the same time as the robotic device encounters a physical feature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
March 27, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611